Citation Nr: 1607516	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  12-33 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability to include as secondary to service-connected bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to November 1993.
.
These matters are before the Board of Veterans' Appeals (the Board) on appeal of September 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in part confirmed and continued the denial of service connection for a right knee disability.

The Board notes that in the November 2012 statement of the case (SOC) rating decision, the RO reopened and then denied the Veteran's claim for service connection for a right knee disability.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran requested a hearing before a Veterans Law Judge at the RO.  However, the Veteran cancelled this hearing, and has not requested that a new hearing be scheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2015).

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issue of entitlement to service connection for a right knee disability to include as secondary to service-connected bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed May 1994 rating decision, the RO denied service connection for a right knee disability. 

2.  Evidence received since the May 1994 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability.


CONCLUSIONS OF LAW

1.  The May 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.113 (2015).

2.  New and material evidence has been received since the May 1994 denial, and the claim of entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA"s duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Given the favorable disposition of the claims to reopen the claim for service connection for a right knee disability, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

New and Material Evidence

The Veteran filed a claim for service connection for a right knee disability which was denied in a May 1994 rating decision on the basis that the Veteran did not have a current right knee disability as a January 1994 VA examination revealed a normal examination of the right knee.  The Veteran was notified of this decision but did not appeal.

As the Veteran did not appeal the May 1994 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran sought to reopen his claim for service connection for a right knee disability in March 2010. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the May 1994 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence received since the May 1994 rating decision includes the report of a September 2010 VA examination which noted a diagnosis of degenerative joint disease of the right knee status post arthroscopy.

The prior denial of service connection for right knee disability was based on a lack of evidence of a current right knee disability.  The September 2010 VA examination provided evidence of a current right knee disability as it noted a diagnosis of degenerative joint disease of the right knee status post arthroscopy.

Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a right knee disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability is reopened.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the reopened claim for service connection for a right knee disability. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran previously underwent a VA examination in September 2010.  The examiner opined that the Veteran's right knee disability was not caused by or worsened beyond its natural progression due to his military service as the Veteran's service treatment records were silent for a diagnosis or treatment of this condition in service.

However, in a July 2007 treatment note, a private physician noted that the Veteran had a 15 year history of bilateral foot pain with resultant bilateral knee pain secondary to biomechanical changes with his gait.  The private physician indicated that the bilateral knee pain with crepitus was probably due to biomechanical changes with gait due to 15 years of bilateral foot pain.

Notably, in a November 2012 rating decision, the RO granted service connection for plantar fasciitis, bilateral feet at an initial noncompensable evaluation, effective March 26, 2010.

While the September 2010 VA examiner determined that the Veteran's right knee disability was not related to his service, he did not provide an opinion on whether the Veteran's right knee disability was caused or aggravated by his bilateral foot disability which is now a service-connected disability.

Accordingly, as there is evidence that the Veteran's claimed right knee disability is secondary to a service-connected bilateral foot disability, the Board finds that he should be scheduled for a new VA examination and opinion to determine whether the Veteran's right knee disability is related to his active duty service to include as being caused or aggravated by his service-connected bilateral foot disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (4).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present right knee disability.  
Based on a review of the record and an examination of the Veteran, the examiner should provide an opinion regarding whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's current right knee disability is related to service, or, if it is at least as likely as not (at least a 50 percent probability) that the Veteran's right knee disability is caused or aggravated by his service-connected bilateral foot disabilities.

If the examiner finds that the Veteran's right knee disability has been permanently aggravated/worsened by his service-connected bilateral foot disabilities, to the extent feasible, the degree of worsening should be identified.  

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


